Citation Nr: 0411738	
Decision Date: 05/05/04    Archive Date: 05/14/04

DOCKET NO.  03-13 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for arterial 
hypertension.

2.  Entitlement to service connection for status post 
cerebrovascular accident (right hemiplegia).

3.  Entitlement to service connection for status post 
cerebrovascular accident (multi-infarct dementia).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel
INTRODUCTION

The veteran served on active duty from March 1966 to March 
1968.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
the Commonwealth of Puerto Rico, which denied the veteran's 
claims of entitlement to service connection for arterial 
hypertension, status post cerebrovascular accident (right 
hemiplegia), and status post cerebrovascular accident (multi-
infarct dementia).  


FINDINGS OF FACT

1.  The veteran does not have arterial hypertension that is 
related to his service, or that was caused or aggravated by a 
service-connected condition; hypertension was not manifest to 
a compensable degree within one year of separation from 
service.  

2.  The veteran does not have status post cerebrovascular 
accident (right hemiplegia) that is related to his service, 
or that was caused or aggravated by a service-connected 
condition; a brain hemorhage/thrombosis was not manifest to a 
compensable degree within one year of separation from 
service.  

3.  The veteran does not have status post cerebrovascular 
accident (multi-infarct dementia) that is related to his 
service, or that was caused or aggravated by a service-
connected condition; a brain hemorhage/thrombosis was not 
manifest to a compensable degree within one year of 
separation from service.  


CONCLUSIONS OF LAW

1.  Arterial hypertension was not incurred as a result of the 
veteran's service or a service-connected condition, and may 
not be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309, 3.310 (2003); Allen v. Brown, 7 Vet. App. 439 
(1995).

2.  Status post cerebrovascular accident (right hemiplegia) 
was not incurred in or aggravated by the veteran's active 
military service or a service-connected condition; a brain 
hemorhage/thrombosis may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2003); Allen v. 
Brown, 7 Vet. App. 439 (1995).

3.  Status post cerebrovascular accident (multi-infarct 
dementia) was not incurred in or aggravated by the veteran's 
active military service or a service-connected condition; a 
brain hemorhage/thrombosis may not be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2003); 
Allen v. Brown, 7 Vet. App. 439 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The appellant asserts that service connection is warranted 
for arterial hypertension, status post cerebrovascular 
accident (right hemiplegia), and status post cerebrovascular 
accident (multi-infarct dementia).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted on the basis of a post-service initial 
diagnosis of a disease, where the physician relates the 
current condition to the period of service.  See 38 C.F.R. 
§ 3.303(d).  In such instances, a grant of service connection 
is warranted only when, "all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred during service."  Id.  In addition, certain chronic 
diseases, including hypertension, and a brain 
hemorhage/thrombosis, may be presumed to have been incurred 
during service if they become disabling to a compensable 
degree within one year of separation from active duty.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 
(2003).

Service connection may also be granted for a "[d]isability 
which is proximately due to or the result of a service- 
connected disease or injury."  38 C.F.R. § 3.310(a); Harder v 
Brown, 5 Vet. App. 183, 187-89 (1993).  Furthermore, the U.S. 
Court of Appeals for Veterans Claims (Court) has held that 
secondary service connection on the basis of aggravation is 
permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected d isability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

The Board notes that service connection is currently in 
effect for "peripheral vascular insufficiency of left leg 
(diabetic atherosclerosis)," evaluated as 20 percent 
disabling "peripheral vascular insufficiency of right leg 
(diabetic atherosclerosis)," evaluated as 20 percent 
disabling, and diabetes mellitus, Type II, evaluated as 10 
percent disabling.  

The veteran's service medical records do not show treatment 
for, or a diagnosis of, arterial hypertension, status post 
cerebrovascular accident (right hemiplegia), and status post 
cerebrovascular accident (multi-infarct dementia).  The 
veteran's separation examination report, dated in March 1968, 
shows that his head, vascular system, heart and neurological 
system were clinically evaluated as normal.  His blood 
pressure was noted to be 106/74.  In an accompanying "report 
of medical history," the veteran denied a history of 
paralysis, "epilepsy or fits," "loss of memory or 
amnesia," "periods of unconsciousness," and "high or low 
blood pressure."  

As for the post-service medical evidence, it consists of VA 
outpatient treatment and examination reports, dated in 2002.  
The outpatient treatment reports show that the veteran was 
noted to have a history of obesity, alcohol abuse, diabetes 
mellitus, multi-infarction dementia, chronic renal 
insufficiency, hyperlipidemia, peripheral vascular 
insufficiency, hypertension and a cerebrovascular accident 
(CVA).  

A VA hypertension examination report, dated in July 2002, 
shows that the veteran reported a history of hypertension, 
diabetes and CVA dating to 1991.  The diagnoses were arterial 
hypertension under treatment with Accupril and Adalat, and 
status post CVA secondary to arterial hypertension.  

A VA genitourinary examination report, dated in July 2002, 
shows that the veteran reported a history that included a CVA 
and hypertension, and carotid occlusion problems.  On 
examination, the veteran had right hemiplegia.  The diagnoses 
included hypertension, and carotid insufficiency, status post 
CVA with neurological deficit.  

A VA diabetes mellitus examination report, dated in July 
2002, shows that the veteran reported a history that included 
elevated blood pressure and a CVA in 1991, with associated 
"lunar infarcts, clinically consistent with mental changes 
found following the CVA," hypertension, and carotid 
occlusion problems.  The diagnoses included diabetic 
atherosclerosis with peripheral arterial insufficiency 
manifested by intermittent claudication, and history of CVA 
manifested now by lacunar dementia.  

A VA "arteries, veins and miscellaneous" examination 
report, dated in July 2002, shows that the veteran reported a 
history that included diabetes, and a CVA with right 
hemiparesis.  There was no relevant diagnosis.

The Board finds that the claims must be denied.  The service 
medical records do not show treatment for hypertension, 
status post cerebrovascular accident (right hemiplegia), or 
status post cerebrovascular accident (multi-infarct 
dementia).  Although the veteran reports a history of 
arterial hypertension and CVA as of 1991, this is not shown 
by the record.  The first competent evidence of arterial 
hypertension, status post cerebrovascular accident (right 
hemiplegia), or his status post cerebrovascular accident 
(multi-infarct dementia) is found in the 2002 VA outpatient 
treatment reports.  This is approximately 33 years after 
separation from service.  This lengthy period without 
treatment is evidence that there has not been a continuity of 
symptomatology, and it weighs against the claims.  See Maxson 
v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In this regard, 
the Board notes that even if the claimed history that these 
conditions were developed in 1991 were to be accepted, there 
would still be a gap of about 22 years between separation 
from service and the first diagnoses, and the outcome of the 
Board's decision would not be changed.  Id.  In addition, 
there is no competent evidence showing that the veteran's 
arterial hypertension, status post cerebrovascular accident 
(right hemiplegia), or his status post cerebrovascular 
accident (multi-infarct dementia) were caused or aggravated 
by his service.  There is no competent evidence to show that 
arterial hypertension, or a brain hemorhage/thrombosis, 
became manifested to a compensable degree within one year of 
separation from service.  38 C.F.R. §§ 3.307, 3.309.  
Finally, the claims file does not contain a competent medical 
opinion that provides a nexus between any of the claimed 
disabilities and a service-connected condition.  In this 
regard, the July 2002 VA hypertension examination report 
contains a diagnoses noting status post CVA secondary to 
arterial hypertension, and the Board has determined that 
service connection is not warranted for hypertension.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claims, and that the claims must be 
denied.  

The Board has considered the appellant's written testimony 
submitted in support of his arguments that he has the claimed 
conditions that should be service connected.  His statements 
are not competent evidence of a nexus between the claimed 
conditions and his service or a service-connected condition.  
Although lay evidence is acceptable to prove the occurrence 
of an injury during active duty or symptomatology over a 
period of time when such symptomatology is within the purview 
of or may be readily recognized by lay persons, lay testimony 
is not competent to prove a matter requiring medical 
expertise, such as an opinion as to diagnosis or medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992).  Accordingly, the appellant's claims must be 
denied.

In reaching these decisions the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claims, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



II.  Veterans Claims Assistance Act

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002), 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded VA's duty to notify the 
claimant and his representative, if any, concerning certain 
aspects of claim development.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  

The VCAA requires that VA (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In the present case, the 
Board finds the RO has satisfied its obligations under the 
VCAA.

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C. §§ 5102 and 5103 (West 2002).  The appellant was 
notified in the RO's August 2002 rating decision that the 
evidence did not show that the criteria for service 
connection for the claimed conditions had been met.  That is 
the key issue in this case, and the rating decision, as well 
as the statement of the case (SOC), informed the appellant of 
the relevant criteria.  In addition, the RO sent the veteran 
a VCAA notification letter, dated in April 2003.  That letter 
identified the information and evidence the RO would obtain 
and the information and evidence the veteran was responsible 
to provide.  The Board concludes that the discussions therein 
adequately informed the veteran of the information and 
evidence needed to substantiate his claim, thereby meeting 
the notification requirements of the VCAA.  See also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

With regard to the content of the April 2003 notice, the 
Board notes that in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) the Court held, in part, that a VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant 's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  The 
Court stated that this new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, in the April 2003 letter to the veteran from 
the RO, the RO informed the appellant that VA would make 
reasonable efforts to obtain relevant records, including 
medical records, employment records, or records from other 
Federal agencies.  He was told that, "We will make 
reasonable efforts to help you to get evidence necessary to 
support your claim. "  He was notified that it was still his 
responsibility to make sure that these records were received 
by VA.  See 38 U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. 
§ 3.159(c)(1-3) (2003).  He was further notified inter alia, 
"You can help us with your claim by doing the following: 
tell us about any additional information or evidence that you 
want us to try to get for you. "  There is no record of a 
reply that is responsive to the RO's request.  In his 
substantive appeal, received in May 2003, the veteran 
requested 60 days to submit an opinion.  However, the record 
does not show that any medical evidence was ever submitted.  

It appears that the all elements required for proper notice 
under the VCAA, to include the "fourth element" as set 
forth in Pelegrini, have been satisfied.  In this regard, and 
in any event, a recent opinion by the General Counsel's 
Office, it was determined that the Pelegrini Court's 
discussion of the "fourth element" was obiter dictum and 
was not binding on VA.  VAGCOPPREC 1-2004 (February 24, 
2004).  

The Board further acknowledges that the April 2003 letter was 
sent to the veteran after the RO's August 2002 decision that 
is the basis for this appeal.  As noted in Pelegrini, the 
plain language of 38 U.S.C.A. § 5103(a) requires that this 
notice be provided relatively soon after VA receives a 
complete or substantially complete application for benefits; 
thus, the Court held that under section 5103(a), a service-
connection claimant must be given notice before an initial 
unfavorable RO decision on the claim.  In this case, however, 
the unfavorable RO decision that is the basis of this appeal 
was already decided by the time the VCAA was enacted.  
However, in reviewing AOJ determinations on appeal, the Board 
is required to review the evidence of record on a de novo 
basis and without providing any deference to the AOJ's 
decision.  As provided by 38 U.S.C. § 7104(a), all questions 
in a matter which under 38 U.S.C. § 511(a) are subject to 
decision by the Secretary shall be subject to one review on 
appeal to the Secretary, and such final decisions are made by 
the Board.  Because the Board makes the final decision on 
behalf of the Secretary with respect to claims for veterans 
benefits, it is entirely appropriate for the Board to 
consider whether the failure to provide a pre-AOJ initial 
adjudication constitutes harmless error, especially since an 
AOJ determination that is "affirmed" by the Board is 
subsumed by the appellate decision and becomes the single and 
sole decision of the Secretary in the matter under 
consideration.  See 38 C.F.R. § 20.1104 (2003).  There simply 
is no "adverse determination," as discussed by the Court in 
Pelegrini, for the appellant to overcome.  See Pelegrini, 17 
Vet. App. at 421.  Similarly, a claimant is not compelled 
under 38 U.S.C. § 5108 to proffer new and material evidence 
simply because an AOJ decision is appealed to the Board.  
Rather, it is only after a decision of either the AOJ or the 
Board becomes final that a claimant has to surmount the 
reopening hurdle.  All the VCAA requires is that the duty to 
notify is satisfied, and that claimants be given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant on April 2003 was 
not given prior to the first AOJ adjudication of the claim, 
the notice was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, a Statement of the Case was provided to 
the appellant.  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notice. 

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  The RO 
satisfied its duty to assist the veteran by obtaining his 
available VA medical records as well as scheduling several VA 
examinations.  Although it does not appear that etiological 
opinions have been obtained, the Board finds that the 
evidence, discussed supra, warrants the conclusion that a 
remand for etiological opinions is not necessary to decide 
the claim.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. 
§ 3.159 (c)(4) (2003); see also Wells v. Principi, 327 F. 3d 
1339, 1341 (Fed. Cir. 2002).  Specifically, the veteran's 
service medical records do not show treatment for the claimed 
conditions, the first competent evidence of the claimed 
conditions is dated in 2002, approximately 33 years after 
separation from service, and there is no competent evidence 
showing that the veteran's hypertension, status post 
cerebrovascular accident (right hemiplegia), or his status 
post cerebrovascular accident (multi-infarct dementia) was 
caused or aggravated by his service.  

The Board concludes, therefore, that a decision on the merits 
at this time does not violate the VCAA, nor prejudice the 
appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  




ORDER

Service connection for arterial hypertension is denied.

Service connection for status post cerebrovascular accident 
(right hemiplegia) is denied. 
Service connection for status post cerebrovascular accident 
(multi-infarct dementia) is denied.



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



